Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 1 of 21 PageID 360




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


UNITED STATES OF AMERICA

       v.                                         CASE NO. 8:10-CR-136-T-30EAJ

MICHELLE DUVAL


                UNITED STATES’ RESPONSE IN OPPOSITION TO
            DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       The United States opposes defendant’s motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i)]. (Doc 99). Defendant has filed a pro se motion that also

alludes to a possible request for home confinement. (Doc 99) To the extent that defendant

is also making a request for home confinement pursuant to the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 362)] based on COVID-19 concerns, the United States

also opposes this request.

       Defendant has not exhausted her administrative appellate remedies based on her

own submissions. Defendant states that she has requested compassionate release, and has

been denied such relief from the Bureau of Prisons (“hereinafter BOP”). Defendant has

provided an email notification from the Warden at the facility where she was detained on

April 16, 2020 (Doc 99, Exhibit B) In the email, the Warden indicates that after review,

defendant does not warrant an early release from her sentence based on her concerns about

being potentially exposed or contracting COVID-19. (Doc 99, Exhibit B) It appears that

this correspondence involves only defendant’s request to be considered for early release

based on BOP’s home confinement release program. As the Court is aware, this program
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 2 of 21 PageID 361




was instituted by BOP to deter the spread of the virus in its facilities. However, in the

email submission provided by defendant, the Warden further notes that if defendant can

demonstrate that she has any medical conditions that can satisfy the requirements for

compassionate release, she should submit a RIS request to the RIS Coordinator, specifically

stating which portion of the policy she argues she meets. (Doc 99, Exhibit B). While it

appears that defendant emailed a response to the Warden asking for compassionate release,

again citing her COVID-19 concerns, she has not included any information suggesting that

she submitted a RIS request to the RIS coordinator for further review. She notes that she

would like to provide “full access to my medical records so you can see the damage that this

Virus can continually cause me and my life. I would like to go home.” (Doc 99, Exhibit B)

This email is the only information that defendant has provided in her claim that she has

exhausted all administrative remedies with BOP. The United States has contacted the BOP

to find out if there is a RIS request on file and none has been located up to the filing of this

response. The United States is still awaiting additional records from BOP (despite repeated

requests the records are still pending due to volume of requests) to confirm this, but it does

not appear that defendant ever followed up as directed by the Warden. To the extent that

defendant is relying on this email between the Warden and defendant to claim that she has

exhausted all of her administrative remedies, her claim is without merit based on her

submissions to the Court and a preliminary review by BOP. It appears from defendant’s

own motion that she still has available administrative remedies within BOP that have not

been sought. If defendant made additional requests or is in some type of appellate process

with the BOP, those records have not been provided or located as of the time of this

response. As a consequence, her request for the Court to address her release based on



                                                2
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 3 of 21 PageID 362




compassionate release is premature because there are still remedies available to her within

the BOP system.

       Even if defendant had exhausted all of the administrative remedies available to her,

she has not indicated that she is suffering from any medical conditions that are

extraordinary and compelling in nature that would require her release from BOP custody.

Defendant suggests that she should be released because she suffers from obesity, asthma,

diabetes, hypertension, CPAP, anemia, seizures, fibroids, respiratory problems and

glaucoma. While these conditions certainly warrant medical attention, defendant has not

suggested that they are life-threatening in nature, and they are presumably being treated

through the BOP medical professionals. It should be noted that defendant has not included

her medical records as an attachment to her motion for review. Counsel has requested

defendant’s most recent medical records but they are also pending at this time due to the

volume of requests submitted to BOP, especially during the holiday period. The United

States has requested these records from BOP and they are pending at this time. Counsel

spoke to BOP earlier this week and was told they should be forthcoming should the Court

wish to review them.

       Defendant has submitted a number of attachments to her motion which are

seemingly articles or memos of a general nature about COVID-19. The United States

suggests that they are not attachments that corroborate defendant’s claims or requests in her

motion for compassionate release.

       To the extent that defendant is seeking home confinement, this Court should deny

her request for an order directing the BOP to transfer her to home confinement. BOP has

indeed implemented a COVID-19 action plan to minimize the risk of transmission into and



                                              3
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 4 of 21 PageID 363




throughout its facilities. 1 However, the fear of exposure to or catching COVID-19 alone is

not an extraordinary and compelling reason to grant a defendant compassionate release. As

previously discussed, the Warden at defendant’s BOP facility reviewed defendant’s file and

determined that home confinement was not warranted in her case. (Doc 99, Exhibit B)

       Background.

       This Court sentenced defendant to a period of 188 months’ confinement after

pleading guilty to charges of being a Felon in Possession of a Firearm. Doc. [xx]. A

Presentence Investigation Report (“hereinafter PSR”) was prepared for the Court’s review

prior to sentencing. Defendant was sentenced to 188 months’ imprisonment as an armed

career criminal, which was the minimum sentence the Court could impose.

       Defendant was indicted by a federal grand jury on March 31, 2010 (PSR ¶ 1). In

2009, a confidential informant had advised law enforcement that on several occasions

defendant had stored stolen property at her residence, including all-terrain vehicles that were

stored in her garage. (PSR ¶ 13). Law enforcement subsequently executed a search warrant

at her home.(PSR ¶ 14) Officers located narcotics in plain view and secured a second

search warrant. Officers located two pistols in the master bedroom of the house, 59.44

grams of marijuana, .3 grams of crack cocaine and numerous scales which tested positive

for cocaine. (PSR ¶ 14). Defendant also had prescription pill bottles which contained a

total of 50.88 grams of Hydrocodone and Acetaminophen.(PSR ¶ 14). In addition, a

substantial amount of counterfeit United States currency was also located within the

residence in the amount of $4,520. (PSR ¶ 14). Defendant was arrested and provided a



       1
         See BOP Implementing Modified Operations, available at
https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed on 12/20/20).


                                              4
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 5 of 21 PageID 364




post-Miranda statement in which she admitted that she had a two shooter pistol in a cup in

her bedroom. (PSR ¶ 16). Defendant was released on bond but re-arrested when a third

search warrant was executed at her house which revealed that she was in possession of

approximately 38 grams of marijuana, 4.8 grams of crack cocaine, and a firearm in

possession of a co-defendant who was living in her house. (PSR ¶ 18).

       Defendant’s total offense level at the time of sentencing was 34. (PSR ¶ 36). Her

criminal history was VI based on her armed career criminal status. The defendant was

determined to be an armed career criminal based on 3 priors involving the sale of rock

cocaine on December 21, 1992; the sale of cocaine on April 1, 1996; and robbery on August

5, 1997. (PSR ¶ 35). It should be noted that she had 37 criminal history points. 13 or more

criminal history points establish a criminal history category of VI. (PSR ¶ 94).

       Defendant’s substantial criminal history background began at the age of 17 and is

documented in 16 pages of her PSR (PSR, pgs. 10-26). Her prior offenses included

convictions for theft, narcotics, robbery, exploiting an elderly person, driving violations,

introducing contraband into a detention facility and providing a false name to law

enforcement. (PSR, pgs. 10-16). At the time of sentencing, defendant had been known to

have used 28 alias names. (PSR, p. 3).

       Defendant is currently incarcerated at the Federal Correctional Facility in Danbury,

Connecticut, is 49 years old, and is projected to be released on May 22, 2024. See BOP

Inmate Locator at https://www.bop.gov/inmateloc/ (last accessed on 1/20/2021).

Defendant has filed the instant motion for compassionate release based on concerns that a

COVID-19 outbreak could occur at the facility where she is detained and she would be

affected. It appears that at the time of her motion defendant was housed at the Federal



                                               5
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 6 of 21 PageID 365




Correctional facility in Danbury, Connecticut, where she remains today. While it appears

that COVID 19 cases have been reported at the Danbury facility, there is no information

that an uncontrollable outbreak has occurred; or that the facility itself cannot provide

medical assistance to its inmates.

       The United States is cognizant of inmate concerns stemming from COVID-19. The

BOP, in order to minimize the concern or risk, has diligently monitored the situation and

taken preventative measures to avoid the spread of the disease in its facilities around the

country. The BOP has taken aggressive action to mitigate the effects of COVID-19, and has

been taking proactive steps to prevent potential coronavirus transmissions for months. As

detailed below, the United States opposes defendant’s requested relief.

       The BOP’s response to COVID-19.

       COVID-19 is a dangerous illness that, in a short time, has caused many deaths in the

United States and a massive disruption to our society and economy. The BOP continues to

take significant measures to protect the health of the inmates in its charge. The BOP

maintains and updates regularly an action plan to maximize the safety and security of the

inmates in its custody. The BOP maintains a Coronavirus Resource page on its website,

which provides its most recent information regarding the BOP’s response to COVID-19 and

the modification of its operations. See BOP Covid-19 Resource Page, available at

https://www.bop.gov/ coronavirus/ (last accessed on 12/20/20).

       As part of its response to COVID-19, the BOP may designate certain inmates to a
       term of home confinement.

       In an effort to relieve the strain on BOP facilities and assist inmates who are most

vulnerable to the disease and pose the least threat to the community, the BOP is exercising




                                               6
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 7 of 21 PageID 366




greater authority to designate inmates for home confinement. On March 26, 2020, the

Attorney General directed the Director of the Bureau of Prisons, upon considering the

totality of the circumstances concerning each inmate, to prioritize the use of statutory

authority to place prisoners in home confinement. That authority includes the ability to

place an inmate in home confinement during the last six months or 10% of a sentence,

whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home confinement those

elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g). The Warden in

defendant’s facility reviewed her file for such home confinement and determined that it was

not warranted in her case. (Doc 99, Exhibit B).

       Congress has also acted to enhance the BOP’s flexibility to respond to the pandemic.

Under the CARES Act, enacted on March 27, 2020, the BOP may “lengthen the maximum

amount of time for which the Director is authorized to place a prisoner in home

confinement” if the Attorney General finds that emergency conditions will materially affect

the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney

General gave the BOP Director the authority to exercise this discretion, beginning at the

facilities that so far have seen the greatest incidence of coronavirus transmission. See April 3,

2020 Memorandum to Director of Bureau of Prisons. 2 See Federal Bureau of Prisons,

COVID-19 Home Confinement Information, at https://www.bop.gov/coronavirus/

Inmates do not need to apply to be considered for home confinement. BOP Case

Management staff are urgently reviewing all inmates to determine which ones meet the

criteria established by the Attorney General. While all inmates are being reviewed for



       2
         BOP has described its increased use of home confinement on its website:
https://www.bop.gov/resources/news/20200405_COVID19_ home_confinement.jsp. 17.


                                               7
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 8 of 21 PageID 367




suitability for home confinement, any inmate who believes he or she is eligible may request

to be referred to home confinement and provide a release plan to his or her Case Manager.

       All of these measures are designed to mitigate sharply the risks of COVID-19

transmission in BOP institutions. The BOP has pledged to continue monitoring the

pandemic and to adjust its practices as necessary to maintain the safety of prison staff and

inmates while also fulfilling incarceration orders.

       Unfortunately and inevitably, some inmates have become ill, and more likely could

in the weeks ahead. But the BOP must consider its concern for the health of its inmates and

staff alongside other critical considerations. For example, notwithstanding the current

pandemic crisis, the BOP must carry out its charge to incarcerate sentenced criminals to

protect the public. It must consider the effect of a mass release on the safety and health of

both the inmate population and the citizenry. It must marshal its resources to care for

inmates in the most efficient and beneficial manner possible. It must assess release plans,

which are essential to ensure that a defendant has a safe place to live and access to health

care in these difficult times. BOP must also consider myriad other factors, including the

availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of

inmates once released (at a time that the Probation Office has necessarily cut back on home

visits and supervision).

       The legal framework of Defendant’s home-detention request.

       Defendant has asked that this Court order BOP to place her on home confinement.

According to her own submissions to the Court, BOP denied her request for home

confinement deeming it unwarranted in her case. Defendant was further provided the



                                               8
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 9 of 21 PageID 368




option of having the BOP further evaluate a request for compassionate release if she

provided extraordinary or compelling reasons for her release. There is no indication that

defendant pursued that option. Respectfully, the United States would suggest that

Defendant’s present request must be denied because this Court has no authority to direct the

BOP to place a defendant in home confinement. Rather, such designation decisions are

committed solely to the BOP’s discretion. See United States v. Calderon, 801 F. App’x 730

(11th Cir. 2020) (district courts lack jurisdiction to grant early release to home confinement

pursuant to Second Chance Act, 34 U.S.C. § 60541(g)(1)(A)).

       Once a court imposes a sentence, the BOP is solely responsible for determining an

inmate’s place of incarceration to serve that sentence. See 18 U.S.C. § 3621(b); Moore v.

United States Att’y Gen., 473 F.2d 1375, 1376 (5th Cir. 1973) (per curiam) 3; see also McKune v.

Lile, 536 U.S. 24, 39 (2002) (plurality opinion) (“It is well settled that the decision where to

house inmates is at the core of prison administrators’ expertise.”). A court has no authority

to designate a prisoner’s place of incarceration. Tapia v. United States, 564 U.S. 319, 331

(2011) (“[a] sentencing court can recommend that the BOP place an offender in a particular

facility or program ... [b]ut decision making authority rests with the BOP.”); 18 U.S.C. §

3621(b) (“The Bureau of Prisons shall designate the place of the prisoner's

imprisonment[.]”). Because defendant’s request for home confinement alters only the place

of incarceration, not the actual term of incarceration, only the BOP may consider her

request.




       3
          In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent the decisions of the former Fifth Circuit rendered prior to the
close of business on September 30, 1981.


                                                   9
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 10 of 21 PageID 369




        Moreover, neither the Constitution nor statute allows the Court to order home

 confinement. A prisoner has no constitutional right to confinement in any particular place,

 including in home confinement. See Sandin v. Conner, 515 U.S. 472, 478 (1995) (“the Due

 Process Clause did not itself create a liberty interest in prisoners to be free from intrastate

 prison transfers.”); Meachum v. Fano, 427 U.S. 215, 224 (1976) (“The conviction has

 sufficiently extinguished the defendant’s liberty interest to empower the State to confine him

 in any of its prisons.”). Following the imposition of sentence, courts have limited

 jurisdiction to correct or modify that sentence absent specific circumstances enumerated by

 Congress in 18 U.S.C. § 3582. United States v. Diaz-Clark, 292 F.3d 1310, 1319 (11th Cir.

 2002). Section 3582(c) contemplates only a reduction in sentence. See § 3582(c). But

 defendant’s request to serve the rest of her term in home confinement, as opposed to prison,

 works no reduction to her sentence. Home confinement merely permits the inmate to serve

 out her term of imprisonment at home. Defendant’s request for such relief therefore falls

 outside § 3582(c)’s limited grant of authority to this Court to modify a sentence post-

 conviction. Because § 3582(c) deprives this Court of jurisdiction to grant home confinement

 and because defendant offers no other statutory authority to support her request for such

 relief, this Court has no authority to act on her request for home confinement. 4

        The legal framework of Defendant’s compassionate release request.




        4
           If a court grants a sentence reduction, it may “impose a term of … supervised release with
 or without conditions that does not exceed the unserved portion of the original term of
 imprisonment.” 18 U.S.C. § 3582(c)(1)(A). In imposing a term of supervised release, the court may
 impose a period of home confinement as a condition of supervised release, provided that the court
 finds that home confinement is a “substitute for imprisonment.” USSG §5F1.2; see 18 U.S.C.
 § 3583(d). Alternatively, a court may consider modifying an existing term of supervised release to
 add a period of home confinement, consistent with USSG §5F1.2. See § 3583(e)(2).


                                                  10
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 11 of 21 PageID 370




        This Court has no inherent authority to modify a sentence. United States v. Diaz-Clark,

 292 F.3d 1310, 1319 (11th Cir. 2002). And defendant has pointed to nothing giving rise to

 jurisdiction under the compassionate-release provision of 18 U.S.C. § 3582(c)(1)(A)—or

 anything else for that matter. But even if there were a jurisdictional mechanism available,

 defendant has not identified a legal basis that could justify relief because, as detailed below,

 COVID-19 is not an extraordinary and compelling reason to grant compassionate release.

 Furthermore, even if it were, defendant has provided no information that she has sought—

 much less exhausted—her administrative remedies, which is fatal to her motion.].

        A court may reduce a term of imprisonment upon finding “extraordinary and

 compelling circumstances,” consistent with applicable policy statements of the Sentencing

 Commission. 18 U.S.C. § 3582(c)(1)(A). Under the statute, as amended by Section 603(b) of

 the First Step Act, this Court may act “upon motion of the Director of the Bureau of

 Prisons, or upon motion of the defendant after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

 defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of

 the defendant’s facility, whichever is earlier.”

        The Sentencing Commission’s policy statement addressing sentence reductions

 under § 3582(c)(1)(A) provides examples of qualifying “extraordinary and compelling

 reasons” including (1) terminal illness; (2) a serious medical condition that substantially

 diminishes the ability of the defendant to provide self-care in prison; or (3) the death of the

 caregiver of the defendant’s minor children. See USSG §1B1.13 comment. (n.1). 5 Even


        5
           The policy statement refers only to motions filed by the BOP Director. That is because the
 policy statement was last amended on November 1, 2018, and until the enactment of the First Step
 Act on December 21, 2018, defendants were not entitled to file motions under § 3582(c). See First


                                                  11
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 12 of 21 PageID 371




 when an extraordinary and compelling reason exists, however, a court should only grant a

 motion for release if it determines that the defendant is not a danger to the public. USSG

 §1B1.13(2).

         Previously, only the BOP could file a motion for compassionate release. The First

 Step Act amended the provision to permit a defendant to bring a motion upon the earlier of

 either (1) the exhaustion of all administrative rights to appeal the BOP’s failure to bring a

 motion to reduce his sentence (the exhaustion requirement) or (2) the lapse of 30 days from

 the BOP’s receipt of the defendant’s request that the BOP bring such a motion (the lapse

 requirement). See First Step Act of 2018, 115 P.L. 391, § 603(b)(1); see also United States v.

 Gardner, 2020 WL 1673315, at *1 (D. Minn. Apr. 6, 2020). 6




 Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012).
 In light of the statutory command that any sentence reduction be “consistent with applicable policy
 statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii), and the lack of any plausible
 reason to treat motions filed by defendants differently from motions filed by BOP, the policy
 statement applies to motions filed by defendants as well.
          6
            Some courts—including some within the Middle District of Florida—have held that, if the
 warden denies a request during the first 30 days, the inmate cannot proceed to court until
 administrative remedies are fully exhausted. See United States v. Read, 2020 WL 3103983, *2 (M.D.
 Fla. June 11, 2020) (J. Chappell); United States v. Raftopoulos, 2020 WL 3064793, *3 (M.D. Fla. June
 9, 2020) (J. Antoon); United States v. Rodriguez-Begerano, 2020 WL 3000737, *2 (M.D. Fla. June 4,
 2020) (J. Covington); United States v. Chappell, 2020 WL 2573404, *1–2 (M.D. Fla. May 21, 2020) (J.
 Covington); United States v. Eyerman, 2020 WL 2466189, *2–3 (M.D. Fla. May 13, 2020) (J. Steele);
 United States v. Weidenhamer, 2020 WL 1929200 (D. Ariz. Apr. 21, 2020); United States v. Miller, 2020
 WL 113349 (D. Idaho Jan. 8, 2020); United States v. Elgin, 2019 U.S. Dist. LEXIS 86571, *3 (N.D.
 Ind. May 23, 2019); United States v. Watson, 2020 WL 1890541, at *3 (N.D. Okla. Apr. 16, 2020);
 United States v. Hilton, 2020 WL 836729 (M.D.N.C. Feb. 20, 2020); United States v. Nance, 2020 WL
 114195 (W.D. Va. Jan. 10, 2020); United States v. Mendoza, 2019 WL 6324870, at *4 (D. Minn. Nov.
 26, 2019); United States v. Becks, 2019 U.S. Dist. LEXIS 111051, *2–3 (D. Neb. July 3, 2019) (held as
 matter of discretion). However, the Department’s views the plain language of the First Step Act to
 allow an inmate to file a motion after 30 days have passed since the request was made to the warden,
 or after exhausting administrative review, whichever is earlier. See First Step Act of 2018, 115 P.L. 391,
 § 603(b)(1); United States v. Gray, 416 F. Supp. 3d 784, 787–88 (S.D. Ind. Sept. 20, 2019); United
 States v. Gardner, 2020 WL 1673315, at *1 (D. Minn. Apr. 6, 2020).


                                                    12
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 13 of 21 PageID 372




        Once either the exhaustion or lapse requirement is met, a court may reduce a

 defendant’s term of imprisonment after considering whether the 18 U.S.C. § 3553(a) factors

 weigh in favor of release. See 18 U.S.C. § 3582(c)(1)(A); USSG §1B1.13. Reductions may be

 granted if (i) “extraordinary and compelling reasons warrant such a reduction” and (ii)

 “such a reduction is consistent with applicable policy statements issued by the Sentencing

 Commission.” Section 3582(c)(1)(A)(i). As the movant, defendant bears the burden to

 establish that she is eligible for a sentence reduction. United States v. Heromin, 8:11-cr-550-T-

 33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (J. Covington); cf. United States v.

 Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (holding that a movant for a reduction under §

 3582(c)(2) bears the burden to establish a reduction is warranted).

        Defendant has argued that her request for home confinement was denied by the

 Warden in her facility. However, she was provided the option of pursuing other options

 and there is no indication that she did so. The failure to have exhausted administrative

 remedies within the BOP is fatal to a defendant’s motion for compassionate release. United

 States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020) (published) (per curiam) (“Given BOP’s

 shared desire for a safe and healthy prison environment, we conclude that strict compliance

 with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.”);

 see also United States v. Estrada Elias, No. 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D. Ky.

 May 21, 2019); accord United States v. Elgin, Case No. 2:14-cr-129-JVB-JEM, 2019 U.S. Dist.

 LEXIS 86571, *2–3 (N.D. Ind. May 23, 2019); cf. United States v. Leverette, 721 F. App’x 916,

 917 (11th Cir. 2018) (exhaustion of BOP remedies is requisite for judicial review under 28

 U.S.C. § 2241); United States v. Roberson, 746 F. App’x 883, 885 (11th Cir. 2018) (same);

 United States v. Alexander, 609 F.3d 1250, 1260 (11th Cir. 2010) (same). The vast majority of


                                                13
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 14 of 21 PageID 373




 district courts to address this issue agree. See, e.g., United States v. Epstein, 2020 WL 1808616

 (D.N.J. Apr. 9, 2020) (citing numerous cases). Because defendant has failed to exhaust her

 administrative remedies, her motion should be denied on that basis alone.

        Defendant has not identified extraordinary and compelling reasons for
        compassionate release.

        In any event, defendant’s request for a sentence reduction should be denied because

 she has not demonstrated “extraordinary and compelling reasons” warranting release. As

 explained above, under the relevant provision of § 3582(c), a court can grant a sentence

 reduction only if it determines that “extraordinary and compelling reasons” justify the

 reduction and that “such a reduction is consistent with applicable policy statements issued

 by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing

 Commission’s policy statement defines “extraordinary and compelling reasons” to include,

 as relevant here, certain specified categories of medical conditions. USSG §1B1.13,

 comment. n.1(A). Potential COVID-19 exposure is not an extraordinary and compelling

 reason to grant release under any circumstances.

        To state a cognizable basis for a sentence reduction based on a medical condition, a

 defendant first must establish that a condition that falls within one of the categories listed in

 the policy statement. Those categories include, as particularly relevant here, (i) any terminal

 illness, and (ii) any “serious physical or medical condition … that substantially diminishes

 the ability of the defendant to provide self-care within the environment of a correctional

 facility and from which he or she is not expected to recover.” USSG §1B1.13, comment.

 n.1(A). If a defendant’s medical condition does not fall within one of the categories specified




                                                14
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 15 of 21 PageID 374




 in the application note (and no other part of the application note applies), the motion must

 be denied.

         The mere existence of the COVID-19 pandemic—which poses a general threat to

 every non-immune person in the country—does not fall into either of those categories and

 therefore could not alone provide a basis for a sentence reduction. The categories

 encompass specific serious medical conditions afflicting an individual inmate, not

 generalized threats to the entire population. As the Third Circuit has held, “the mere

 existence of COVID-19 in society and the possibility that it may spread to a particular

 prison alone cannot independently justify compassionate release.” Raia, 954 F.3d at 597; see

 also United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“a

 reduction of sentence due solely to concerns about the spread of COVID-19 is not consistent

 with the applicable policy statement of the Sentencing Commission as required by

 § 3582(c)(1)(A).”)). 7 To classify COVID-19 as an extraordinary and compelling reason

 would not only be inconsistent with the text of the statute and the policy statement, but

 would be detrimental to the BOP’s organized and comprehensive anti-COVID-19 regimens,

 could result in the scattershot treatment of inmates, and would undercut the strict criteria

 BOP employs to determine individual inmates’ eligibility for sentence reductions and home


         7
           See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied
 for 28-year-old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889
 (E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020);
 United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no
 other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020) (two
 insider trading defendants with less than a year to serve have no risk factors); United States v. Korn,
 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility of
 contracting a communicable disease such as COVID-19, without any showing that the Bureau of
 Prisons will not or cannot guard against or treat such a disease, does not constitute an extraordinary
 or compelling reason for a sentence reduction under the statutory scheme.”); United States v. Carver,
 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).


                                                   15
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 16 of 21 PageID 375




 confinement. Section 3582(c)(1)(A) contemplates sentence reductions for specific

 individuals, not the widespread prophylactic release of inmates and the modification of

 lawfully imposed sentences to deal with a world-wide viral pandemic.

        Courts have generally recognized that “it is a rare case in which health conditions

 present an ‘exceptional reason’” to allow for release where detention otherwise would be

 warranted. United States v. Wages, 271 Fed. App’x 726, 728 (10th Cir. 2008) (considering

 pretrial detention).

        A defendant seeking compassionate release bears the burden of establishing that

 release is warranted. United States v. Heromin, 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2

 (M.D. Fla. June 7, 2019) (J. Covington); cf. United States v. Hamilton, 715 F.3d 328, 337 (11th

 Cir. 2013) (holding that a movant for a reduction under § 3582(c)(2) bears the burden to

 establish a reduction is warranted). Here, defendant simply has not met her burden. She has

 not provided sufficient documentation for her asserted medical condition[s] other than

 listing a series of medical conditions without medical records. Defendant, therefore, cannot

 meet her burden to establish her entitlement to a sentence reduction on that ground alone.

 Defendant has not asserted that she suffers from a specified condition and that makes her

 more vulnerable to becoming seriously ill should she contract COVID-19. Her contention

 that she suffers from medical ailments that she wants to go home does not establish

 “extraordinary and compelling reasons” for a sentence reduction under § 3582(c)(1)(A) and

 so defendant’s motion cannot be granted.

        Defendant has not provided sufficient documentation for her asserted medical

 conditions and therefore cannot meet her burden to establish her entitlement to a sentence

 reduction on that ground alone. While defendant has asserted that she suffers from several



                                               16
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 17 of 21 PageID 376




 medical conditions, they do not rise to the level of severity required under the policy

 statement as prescribed by the CDC. See Centers for Disease Control, People with Certain

 Medical Conditions, available at https://www.cdc.gov/ coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-

 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F20

 19-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last accessed 12/18/20).

        Finally, even if a case of COVID-19 were to be confirmed at the facility, the facility

 has the capacity to address it. The facility employs a team of medical professionals and

 provides round-the-clock medical care. The facility is equipped to provide medical isolation

 when required. By virtue of being in the BOP’s custody, defendant is in the presence of

 medical professionals at all times. In the unlikely event that defendant becomes infected

 with COVID-19, she will be quarantined, monitored, and receive necessary medical

 treatment, wholly consistent with the CDC’s guidelines. Defendant has not made a factual

 record that her needs will not be met while detained.

        At the present time, it is apparent that, but for the COVID-19 pandemic, defendant

 would present no basis for compassionate release. Her medical ailments can be well-

 controlled by the medical staff at BOP and do not present any impediment to her ability to

 provide self-care in the institution.

        The only question, then, is whether the risk of COVID-19 changes that assessment.

 The United States acknowledges that defendant may present a risk factor identified by the

 CDC as heightening the risk of severe injury or death were the inmate to contract COVID-

 19. However, there is no indication that BOP cannot provide defendant with the necessary




                                               17
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 18 of 21 PageID 377




 precautions to safeguard against COVID-19 as well as provide her necessary medical

 treatment.

        The United States argues that the defendant is not entitled to relief. This Court must

 consider all pertinent circumstances, including the § 3553(a) factors, and possible danger to

 the community. Presently, it appears that defendant’s medical conditions are appropriately

 managed at the facility, which is also engaged in strenuous efforts to protect inmates against

 the spread of COVID-19, and would also act to treat any inmate who does contract COVID-

 19.

        Even if Defendant could establish an extraordinary and compelling reason for
        compassionate release, the applicable § 3553(a) factors strongly weigh against
        granting her compassionate release.

        Alternatively, defendant’s request for a sentence reduction should be denied because

 she has failed to demonstrate that she is not a danger to the safety of the community or

 otherwise merits release under the § 3553(a) factors. Under the applicable policy statement,

 this Court must deny a sentence reduction unless it determines the defendant “is not a

 danger to the safety of any other person or to the community.” USSG §1B1.13(2).

 Additionally, this Court must consider the § 3553(a) factors, as “applicable,” as part of its

 analysis. 18 U.S.C. § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

 2020). The defendant received the minimum mandatory sentence as an armed career

 criminal. She had 32 criminal history points at the time of sentencing and had a criminal

 history category of VI. Prior to receiving the federal sentence that she is serving, defendant

 had a long and continuous criminal record involving many different felony crimes that

 included narcotics, theft and robbery.




                                               18
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 19 of 21 PageID 378




        Furthermore, setting COVID-19 concerns aside, this Court must deny release unless

 it determines the defendant “is not a danger to the safety of any other person or to the

 community.” USSG §1B1.13(2). Additionally, this Court must consider the § 3553(a)

 factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss,

 948 F.3d 691, 694 (5th Cir. 2020). Defendant has not met her burden of establishing

 eligibility, and the § 3553(a) factors strongly weigh against granting compassionate release.

        Defendant would pose a danger to public safety if released. This Court should deny a

 sentence reduction on that basis alone. In addition, the § 3553(a) factors strongly disfavor a

 sentence reduction. Defendant was convicted of a sentence involving firearms, narcotics

 were located inside of her home and she violated her conditions of pretrial release.

        In sum, this Court should deny defendant’s motion for compassionate release and

 home confinement release based on her failure to exhaust administrative remedies and

 provide any extraordinary or compelling reasons for her release. Defendant has not

 established that “extraordinary and compelling reasons” support a sentence reduction.

 Defendant has not met her burden to show that a reduction is warranted in light of the

 danger that defendant could pose to the community, the seriousness of her offense of

 conviction, her extensive criminal history and the need to provide deterrence in order to

 protect the community.




                                                 19
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 20 of 21 PageID 379




                                     CONCLUSION

       For the foregoing reasons, this Court should deny defendant’s motion for

 compassionate release based on COVID-19.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney

                                   By:    /s/ Maria Guzman
                                          Maria Guzman
                                          Assistant United States Attorney
                                          Florida Bar No. 053325
                                          400 N. Tampa Street, Suite 3200
                                          Tampa, Florida 33602-4798
                                          Telephone: (813) 274-6000
                                          Facsimile:    (813) 274-6358
                                          E-mail:Maria.Guzman@usdoj.gov




                                            20
Case 8:10-cr-00136-JSM-EAJ Document 106 Filed 01/22/21 Page 21 of 21 PageID 380




    U.S. v. Michelle Duval                     Case No. 8:10-cr-136-T-30EAJ


                               CERTIFICATE OF SERVICE

           I hereby certify that on January 22, 2021, a true and correct copy of the

    foregoing document and the notice of electronic filing were sent by United States

    Mail to the following non-CM/ECF participant:


                  Michelle Duval, 51628-018
                  FDC Philadelphia
                  FEDERAL DETENTION CENTER
                  P.O. BOX 562
                  PHILADELPHIA, PA 19105

                         Pro Se


                                               /s/Maria Guzman
                                               Maria Guzman
                                               Assistant United States Attorney
                                               Florida Bar No. 053325
                                               400 N. Tampa Street, Suite 3200
                                               Tampa, Florida 33602-4798
                                               Telephone: (813) 274-6000
                                               Facsimile:    (813) 274-6358
                                               E-mail:Maria.Guzman@usdoj.gov




                                              21
